The opinion of the court was delivered by
Smith, J.:
In the former decision of this case it was held that Davies was liable to the executor of Skillman as a partner. The opinion concludes :
“ The judgment of the district court will therefore be reversed, and the cause remanded with direction to enter judgment against defendant (Davies) for the amount of the indebtedness remaining unpaid.” (Jones v. Davies, 60 Kan. 309, 56 Pac. 484.)
The mandate sent to the district court conformed to this language. No direction was given as to what the amount of the judgment should be. This was left to the determination of the trial court under the findings and pleadings in the case.
After the mandate of this court had been sent down, containing the direction above stated, the defendant below (Davies) filed an application in the district court for leave to file a supplemental answer alleging facts material to the case occurring after the trial in the district court. These facts were that on the 30th day of March, 1898, the judgment against Davies in the court below was satisfied in this way : On that date there was filed in the office of the clerk of the district court a satisfaction of the judgment as to A. B. Quinton, one of the defendants, executed by W. Martin Jones, executor and judgment creditor, which satisfaction, in legal effect, fully discharged the entire liability of Davies under the judgment, one-half of the same having theretofore been satisfied by the release of Swift and Holliday. The court below refused to permit the supplemental answer containing this *606claim of satisfaction to be filed, and entered judgment against Davies for the sum of $12,940.
We think the court below erred in two respects. It was proper to permit the filing of the supplemental answer containing the Quinton release, under section 144, chapter 95, General Statutes of 1897 (Gen. Stat. 1899, § 4394), which reads :
“Either party may be allowed, on notice and on such terms as to costs as the court may prescribe, to file a supplemental petition, answer or reply, alleging facts material, to the case, occurring after the former petition, answer or reply.”
The release of Quinton appeared upon its face to be a written instrument, prima facie valid. If so, it had the effect to discharge that proportion of the judgment debt which he owed. Section 5, chapter 114, General Statutes of 1897 (Gen. Stat. 1899, § 1144), reads :
“Any person jointly or severally liable with others for the payment of any debt or demand may be released from such liability by the creditor, and such release shall not discharge the other debtors or obligors beyond the proper proportion of the debt or demand for which the person released was liable.”
It was important, therefore, to Davies that this discharge of Quinton, which was made after the former decision of the case in this court, should be given effect. If valid, Davies was released thereby to the extent of that proportion of 'the whole debt for which Quinton was liable, as between the latter and his associates. We do not agree with counsel, however, in the contention that this release discharged the whole liability of Davies. The fact that judgment on personal service was obtained in the foreclosure case against Swift and Holliday and Quinton only could not have the effect of confining the liability for the entire debt to the persons against whom personal *607judgment was rendered. The fact of Quinton’s release did not exist until after the decision and reversal of the case in this court, and could not be sooner pleaded as a defense. (McDonald v. Swisher, 60 Kan. 610, 57 Pac. 507.) The court below should have permitted the supplemental answer to be filed, in order that the truth of its allegations might be tried in the regular way.
• Again, we think the court erred in rendering judgment against Davies for an excessive amount. W. E. Swift and F. E. Holliday each owned a one-fourth interest in the real estate, and together, as between themselves and their copartners in the transaction, were liable for one-half the whole debt. They discharged their liability to the plaintiff in the judgment for ¡$5000. In the judgment against him, Davies is given credit for this amount only. Their just proportion was considerably more, and for this proportion Davies was entitled to credit, under the statute above set out. There was nothing in the direction from, this court to the trial court preventing the latter from giving effect to the statutory provision in determining the amount for which Davies was liable. On the first trial below the plaintiff in error obtained a judgment in his favor, to the effect that he was not liable at all. In reversing the case the direction to enter judgment against Davies in favor of Skillman’s executor contemplated nothing more than a judgment for an amount justly due from him after crediting the amount for which Swift and Holliday were liable, viz., one-half the original judgment.
With respect to the taxes paid by the defendant in error out of the amount received from Swift and Holiday, Davies cannot complain, if Swift was liable for *608the payment of them under the mortgage. In Jones v. Davies, supra, it was said :
“ The transaction was an entirety, and he (Davies) could not acquire an interest in the property and in the partnership transaction without sharing in the obligation which formed a part of the contract.”
As to interest, the same may be said. He is chargeable with the rate that defendant in error might have collected from Swift in accordance with the terms of the original notes and mortgage.
Referring back to that section of the statute on which our conclusions are based, it was a rule of the common law that a release of one partner from a partnership debt discharged all the others. (Slater, ex parte, 6 Ves. 146 ; Tuckerman & Al. v. Newhall, 17 Mass. 580.) The statute modifies this harsh rule, and a release of one partner operates now as a discharge of the debt to an amount for which he agreed to be accountable in his partnership arrangements with his associates in the firm. (Lord v. Anderson, 16 Kan. 185.)
The judgment of the district court will be reversed, with directions to permit the plaintiff in error to file the supplemental answer, and to proceed further in accordance with this opinion.